Citation Nr: 1812723	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  13-18 406A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for a left hand disorder, to include carpal tunnel syndrome and Raynaud's syndrome.

2. Entitlement to total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

E. Kunju, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to February 1997. This case comes to the Board of Veterans' Appeals (Board) on appeal from March 2011 and April 2012 rating decisions by the Department of Veterans' Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In January 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ). A transcript of the hearing has been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

First, remand is required to afford the Veteran a VA examination. Where VA provides the Veteran with an examination in a service connection claim, the examination must be adequate. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). A central issue in determining the probative value of an examination is whether the examiner was informed of the relevant facts in rendering a medical opinion. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008). 

The Veteran was afforded a VA examination in July 2011. The diagnoses were degenerative changes of the left hand at the first interphalangeal joint and left fifth finger with symptoms suggestive of Raynaud's phenomenon. The examiner opined that the Veteran's left hand condition was less likely as not caused by or a result of a hand injury in service, noting that the injury the Veteran reported appeared to be his right hand given the documentation in the service treatment records (STRs). The examiner opined that the Veteran's left hand condition was at least as likely as not related to trauma sustained from a dog bite to the little finger of the left hand and circulatory issues secondary to cigarette smoking versus any soft tissue injury that occurred 25 years prior, and that the degenerative changes to the left hand could be considered normal sequelae of the aging process. 

At the January 2017 Board hearing, the Veteran testified that the STRs mistakenly documented his right hand as the injured hand, but that it was actually his left hand. The Board finds the Veteran's testimony to be competent and credible as it is supported by the conflicting nature of the STRs. For example, a February 15, 1984 STR indicated that the Veteran injured his left hand while breaking up a fight. A record from that same day noted right hand pain. Subsequent STRs indicate the left hand and then the right hand as injured during a fight. Accordingly, the 2011 VA examiner provided a negative nexus opinion based upon incorrect facts.  Furthermore, VA treatment records also indicate a current diagnosis of carpal tunnel syndrome and Raynaud's syndrome. No opinion has been provided regarding that diagnosis. Therefore, the Veteran must be afforded a new VA examination.

Second, remand is required to attempt to obtain Social Security Administration (SSA) records. VA has a duty to assist claimants to obtain evidence needed to substantiate a claim. 38 U.S.C. § 5103A (2014); 38 C.F.R. § 3.159(c) (2017). This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, records from Federal agencies such as the SSA. 38 C.F.R. § 3.159(c)(2). SSA decisions are not controlling for VA purposes, but they are pertinent to the adjudication of a claim for VA benefits, and VA has a duty to assist the Veteran in gathering such records. See Murincsak v. Derwinski, 2 Vet. App. 363, 370-372 (1992) (concluding VA has a duty to obtain SSA records when it has actual notice that the veteran was receiving SSA benefits). Here, the Veteran submitted an August 2014 SSA decision and a June 2011functional capacity assessment. NO underlying records are associated with the claims file.  The Board thus finds that a remand for all medical records held by SSA is necessary. 

Third, at the January 2017 Board hearing, the Veteran asserted that his left hand impacts his ability to maintain gainful employment. The August 2014 SSA decision also listed bilateral carpal tunnel syndrome as one of many impairments. Entitlement to TDIU, therefore, is inextricably intertwined with the Veteran's pending service-connection claim. The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim. Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center(s) and obtain and associate with the claims file all outstanding records of treatment. If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. The non-existence or unavailability of such records must be verified and this should be documented for the record. Required notice must be provided to the Veteran and his representative.

2. Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records used to make the decision. If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. The non-existence or unavailability of such records must be verified and this should be documented for the record. Required notice must be provided to the Veteran and his representative.

3. Contact the Veteran and afford him the opportunity to identify by name, address, and dates of treatment or examination any relevant medical records. Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file. All information obtained must be made part of the file. All attempts to secure this evidence must be documented in the claims file. If, after making reasonable efforts, the records cannot be obtained, notify the Veteran and his representative and (a) identify the specific records that cannot be obtained; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim. The Veteran must then be given an opportunity to respond. 

4. After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his left hand disorder, to include carpal tunnel syndrome, Raynaud's syndrome, and degenerative joint disease. The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The Veteran is competent to attest to factual matters of which he has first-hand knowledge. The Board finds the Veteran's testimony that he injured his left hand and it was mistakenly noted as a right hand injury in the STRs to be competent and credible evidence of the reported in-service injury.

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that each left hand disorder, to include carpal tunnel syndrome, Raynaud's syndrome, and degenerative joint disease, had onset in, or is otherwise related to, active service.  

The examiner must address the following: 1) a February 15, 1984 STR indicating that the Veteran struck his hand against a while breaking up a fight and that the dorsum of the left hand was swollen and there was tender range of motion of the 3rd digit; 2) a February 29, 1984 STR indicating that right hand was injured breaking up a fight and that the left hand continues to be painful and swollen; 3) the July 2011 VA examination; 4) the August 2014 SSA decision and June 2011 functional capacity assessment; and 5) the January 2017 Board testimony including the Veteran's statement that he is losing finer dexterity in the his left hand.  

5. After the above development has been completed, obtain a social and industrial survey ascertain the Veteran's employment functioning. The claims file must be made available to the examiner. The report from this survey must include comments on the Veteran's day-to-day functioning and the degree of social and industrial impairment which the Veteran experiences as a result of his service-connected disabilities:  left hip arthroplasty; right hip dysplasia; and scars on the nose, right shin, left leg, left hip, and right hip. Information must be sought from prior or recent employers regarding any work impairments and reasons for any cessation of work or quitting or firing. The surveyor is not limited to the foregoing instructions, but the individual conducting the survey may seek initial or additional development in any survey area that would shed more light on the Veteran's ability to secure or follow a substantially gainful occupation as a result of her service-connected disabilities. The examiner should elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity. The ultimate purpose of the VA social and industrial survey is to ascertain the impact of the Veteran's service-connected disabilities on his ability to work.

6. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2017). In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

7. Ensure compliance with the directives of this remand. If the report is deficient in any manner, the AOJ must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998). 

8. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated. If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




